Order entered October 21, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00340-CV

                             T. CHRISTIAN COOPER, Appellant

                                                 V.

                 SANDERS H. CAMPBELL/RICHARD T. MULLEN, INC.
                     D/B/A THE MULLEN COMPANY, Appellee

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-15127

                                             ORDER
       We GRANT the parties’ October 16, 2015 second joint motion for an extension of time

to file their appellant’s and cross-appellant’s briefs. The parties shall file their respective briefs

by NOVEMBER 2, 2015. We caution the parties that no further extension of time will be

granted absent extraordinary circumstances.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE